SANDERS, Justice.
The defendant was convicted of the theft of $55.46 in currency. The court sentenced him to imprisonment for two years in the Louisiana State Penitentiary. The defendant has appealed from the conviction and sentence.
During the course of the trial, the defendant reserved four bills of exception. The case was assigned for argument in this Court for November 15, 1963. On October 29, the defendant filed a motion for permission to file a typewritten brief and for an extension of time within which to file it. The Court granted this motion. On the day fixed for argument, the defendant made no appearance, in person or through counsel, and filed no brief. Neither had he filed a motion for a continuance. Defense counsel advised the Court that he would make no appearance. Under these circumstances the bills of exception are considered to have been abandoned. State v. Perry, 239 La. 131, 118 So.2d 130; City of Natchitoches v. Dorfer, 226 La. 822, 77 So.2d 407; State v. Brumfield, 226 La. 103, 75 So.2d 23; State v. Carter, 226 La. 57, 74 So.2d 902; State v. Weaver, 222 La. 148, 62 So.2d 255; State v. DeSoto, 221 La. 624, 60 So.2d 65.
Remaining for consideration are errors patent on the face of the record. Our review of the record has failed to disclose such an error.
For the reasons assigned, the conviction and sentence are affirmed.